Detailed Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
1.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/31/2021 has been entered.
 
Status of Claim
2.	Claims 2, 3, 5, 6, 13, 15, 18, and 20 are cancelled.
3.	Claims 1, 12, 17, and 19 are amended.
4.	Claims 1, 4, 7-12, 14, 16-17, and 19 are pending 

Claim Rejections - 35 USC § 101

5.	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


6.	Claims 1, 4, 7-12, 14, 16-17, and 19 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to non-statutory subject matter. Based upon consideration of all of the relevant factors with respect to the claims as a whole, claims 1, 4, 7-12, 14, 16-17, and 19   
7.	The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
8.	Therefore, claims 1, 4, 7-12, 14, 16-17, and 19 were analyzed for U.S.C. 101 as follows:
9.	Claims 1, 4, 7-11, are directed to a system, 12, 14, 16-17, and 19 are directed to a computer-implement method, and claims 17-29 are directed to a computer program product.  Claims 1, 4, 7-12, 14, 16-17, and 19 fall within one of the four statutory categories of invention. 
10.	In claim 1, corresponding representative claims 12 and 17, the limitations that define an abstract idea (in bold) are below:
A system for evaluating transaction data to determine activity that is eligible to update a date of last activity associated with a financial account, the system comprising: 
one or more financial transaction databases that store historical transaction data for financial accounts; and a first computing platform including a first memory and at least one first processor in communication with the first memory, wherein the first memory stores first instructions that are executable by the first processor and configured to: 
receive data associated with one or more electronic financial transactions associated with a financial account occurring over a predetermined period of time, 
access the one or more financial transaction databases to retrieve the historical transaction data for the financial account
implement artificial intelligence including machine learning techniques to: 
identify recurring transaction patterns in the historical transaction data for the financial accounts, and 
analyze the recurring transaction patterns and the data to identify each of the one or more electronic financial transactions as either a one-time-only transaction or a recurring transaction, and 
receive indication of a scheduled transaction from a user-configured recurring transaction schedule, 
assess the scheduled transaction and the user-configured recurring transaction schedule to determine whether the scheduled transaction is one of (i) a first-time occurrence of the scheduled transaction, or (ii) not a first-time occurrence of the scheduled transaction, 
in response to determining that that the scheduled transaction is the first- time occurrence of the scheduled transaction, identify the scheduled transaction as a first-time transaction, 
in response to determining that that the scheduled transaction is not the first-time occurrence of a scheduled transaction, identify the scheduled transaction as a recurring transaction,
apply abandoned property compliance requirements, which are specific to a jurisdictional entity at which a financial account holder is located, to update a date of last activity associated with the financial account based at least in part on the identification of at least one of (i) each of one or more electronic financial transactions as either a one-time-only transaction or a recurring transaction, and (ii) the scheduled transaction as the first-time transaction or a recurring transaction
provide for an abandoned property compliance portal configured to generate and display, (a) in response to receiving a user input that identifies the financial account: 
a first view that indicates at least (I) a current date of last activity for the financial account, and (ii) identification of the one or more transactions used in determining the current date of last activity, as either a one-time-only transaction or a recurring transaction, and (b) in response to receiving a user input that identifies the financial account and time period: 
a second view that indicates at least (i) historical updates to the date of last activity occurring during the time period, and (ii) historical identification of each of the one or more transactions used in determining the updates to the date of last activity, as either a one-time-only transaction or a recurring transaction.
11.	In claim 1, corresponding representative claims 12 and 17, are steps that are receiving, determining, identifying, and displaying financial transaction data to assess financial account activity based on frequency of transactions to identifying and analyzing recurring transactions to determine if the time periods (i.e., intervals) based on machine learning techniques to detect and respond to transactions patterns based on abandoned property compliance requirements (i.e. predetermined criteria (rules) for the escheatment process. The above steps for identifying and evaluating eligible account activity associated with a financial account to determine false negatives fall in the grouping of abstract idea related to certain methods of organizing specifically commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations)

13.	The interpretation of the computing components are consistent with applicant's specification which describes the components in broad terms:
The system further includes a first computing platform including a first memory and at least one first processor in communication with the first memory.(Specification: Paragraph [0008])
the first memory stores first instructions that are executable by the first processor and configured to receive data associated with one or more electronic financial transactions associated with a financial account occurring over a predetermined period of time and access the one or more financial transaction databases to retrieve the historical transaction data for the financial account. (Specification: Paragraph [0008])
The computing platform 410 may comprise one or typically more computing devices (e.g., servers or the like) and is configured to execute instructions, such as algorithms, modules, routines, applications and the like. Computing platform 410 includes memory 412 and the like which may comprise volatile and non-volatile memory, such as read-only and/or random-access memory 
14.	These additional elements and additional computing components amount to no more than generic computing components that do not contribute anything significant or meaningful to the claim other than, in combination, suggesting a technological environment in which to implement or apply the abstract idea. The combination of these additional elements is no more than linking the judicial exception to a particular technological environment or field of use and does not provide an inventive concept.
15.	Finally, taken together, the additional elements and no additional components of claim 1, corresponding representative claims 12 and 17, has been considered and are not ordered combinations as defined by the courts. These additional elements do not recite any improvements and do not integrate the abstract idea into a practical application. The claims 1, corresponding claims 12 and 17, are directed to an abstract idea without significantly more.
16.	Dependent claims 4, 14, and 19 further recite limitations of  a second computing platform including a second memory and at least one second processor in communication with the second memory, wherein the second memory stores second instructions that are executable by the second processor and configured to: determine that a time period between the date of last activity or date of last contact and a current date exceeds an abandoned property time period defined in the abandoned property compliance requirements, and in response to determining that the time period exceeds the abandoned property time period, escheat property in the financial account to a third-party agency associated with a jurisdiction of the financial account. These limitations do not transform the abstract idea (i.e. steps direct for receiving, determining, and identifying financial data to assess financial account activity based on frequency of transactions in response to abandoned property compliance requirements between 
17.	The additional components of “second computing platform”, “second memory”, “second processor”, “computer processing device”, and “non-transitory computer-readable medium” and the additional elements of “seventh set of codes”. The processor that performs the determining step of determining the time period and associating the jurisdiction of the financial account to the escheat property is no more than mere instructions to apply the exception using a generic computer component (processor). Therefore, the additional components and additional elements are recited at a high level of generality and does not amount to anything more than instructions to perform the abstract idea using a generic computer. The claims do not recite any improvements and do not integrate the exception into a practical application of that exception Therefore, similar to the independent claims, the dependent claims 4, 14, and 19 are directed to an ineligible judicial exception without any significant more.
18.	Dependent claims 9, 10, and 11 further recite limitations of  the abandoned property compliance requirements are configured for either (i) a last-in-time occurrence of a one-time-only transaction, or (ii) a last-in-time occurrence of a recurring transaction defining the date of 
19.	There are no additional components and there are the additional elements. The claims are recited at a high level of generality and does not amount to anything more than instructions to perform the abstract idea using generic components. The claims do not recite any improvements to the generic computing component. The claim does not recites additional elements that integrate the exception into a practical application of that exception.  Therefore, similar to the independent claims, dependent claims 9, 10, and 11   are directed to an ineligible judicial exception without any significant more.
20.	Dependent claims 7, 8, and 16 further recite limitations of to analyze the recurring transaction patterns to identify each of the one or more electronic financial transactions are 
claims 7, 8, and 16 are directed to an ineligible judicial exception without any significant more.
22.	In summary, the independent and dependent claims, both individually and in combination with the ordered claims, do not provide meaningful limitations to transform the abstract idea into a patent eligible application of the abstract idea such that the claims amount to significantly more than the abstract idea itself. The claims do not recite an improvement to another technology or technical field, an improvement to the functioning of the computer itself, or provide meaningful limitations beyond generally linking an abstract idea to a particular technological environment. Therefore, the claims 1, 4-12, 14-17, and 19-20 are rejected under 35 U.S.C. § 101 as being directed to non-statutory subject matter.

Claim Rejections - 35 USC § 103
23.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

24.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


25.	The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

26.	Claims 1, 4, 7-12, 14, 16-17, and 19  are rejected under 35 U.S.C. 103 as being unpatentable over Singh et. al (US Patent Application Publication No.: 2018/0181895; hereafter known as Singh) in view of Froude et. al (U.S. Patent Application Publication No.: 2012/0089527; hereafter known as Froude)

27.	Claim 1: Singh discloses,
 A system for evaluating transaction data to determine activity that is eligible to update a date of last activity associated with a financial account, the system comprising: (i.e., identifying recurring series from transactional data analytic server determines whether each series of transactions is a recurring series based on the respective recurrence score and a threshold. The analytic server predicts a future transaction based on the recurring series of transactions.) (Singh: Paragraph [0003]) 
one or more financial transaction databases that store historical transaction data for financial accounts; and a first computing platform including a first memory and at least one first processor in communication with the first memory, wherein the first memory stores first instructions that are executable by the first processor and configured to: (i.e., system can determine identifiers of these parties, e.g., names, and frequency of the recurrence, e.g., 
receive data associated with one or more electronic financial transactions associated with a financial account occurring over a predetermined period of time, (i.e., system identifies, from received transactional data, records of transactions that are associated with parties of recurring transactions and transactions that are associated with recurring categories and the [record of transaction fields can include date and time field for a time of the respective transaction. The fields can include one or more label fields, e.g., a description field for storing a description of the respective transaction) (Singh: Paragraph [0026], [0041])
access the one or more financial transaction databases to retrieve the historical transaction data for the financial account, and (i.e., system can determine identifiers of these parties, e.g., names, and frequency of the recurrence, e.g., monthly or bi-monthly, based on historical data. fields can include a first party identifier and a second party identifier to identify the two respective parties of the respective transaction.) (Singh: Paragraph [0025], [0039])
implement artificial intelligence including machine learning techniques to:(i.e., the process follows a multilayered approach which addresses the problem transforming transactions into series by grouping the transaction by applying a supervised learning model at a second layer that can predict the probability of recurrence for the series.) (Singh: Paragraph [0032], [0056])
identify recurring transaction patterns in the historical transaction data for the financial accounts, and (i.e., system can determine identifiers of these parties, e.g., names, and frequency of the recurrence, e.g., monthly or bi-monthly, based on historical data. fields can include a first party identifier and a second party identifier to identify the two respective parties of the respective transaction and where the periodic indicator indicating whether time of the series of transaction has a recurring pattern) (Singh: Paragraph [0009], [0025], [0039])

receive indication of a scheduled transaction from a user-configured recurring transaction schedule, (i.e., the analytic server 102 can produce prediction. The prediction can include an estimate that a future transaction between the user and the party P1 will be handled by the handler P1, and will likely occur at a future time M7W7D7 indicating a month, a week of the month, and a day of the week. The prediction 111 can include an estimated magnitude of the transaction, e.g., a number of unit that will be purchased or an amount of payment that will be made.) (Singh: Paragraph [0029], [0031])
assess the scheduled transaction and the user-configured recurring transaction schedule to determine whether the scheduled transaction is one of (i.e. The analytic server can estimate the future time M7W7D7 based on time of the transactions 01 and 04 in the series. For example, the analytic server can determine that the transactions 01 and 04 both occurred on a first Monday of consecutive months January and February) (i) a first-time occurrence of the scheduled transaction, (i.e., system determines a respective periodicity indicator for each series including  system can mark transactions having recurring categories for a path in reduction that is different from other transactions, where only two transactions can form a series and can establish a periodicity for the series) or (ii) not a first-time occurrence of the scheduled 
in response to determining that that the scheduled transaction is the first- time occurrence of the scheduled transaction, identify the scheduled transaction as a first-time transaction, (i.e., identifying the one or more features can include determining a respective periodicity indicator for each series of transactions, the periodic indicator indicating whether time of the series of transactions has a recurring pattern. The system can designate each periodicity indicator as a respective feature of the series of transactions) (Singh: Paragraph [0009])Amdt. Dated: December 31, 2021 Reply to Office Action of October 5, 2021 
 in response to determining that that the scheduled transaction is not the first-time occurrence of a scheduled transaction, identify the scheduled transaction as a recurring transaction, (i.e., identifying the one or more features can include determining a respective periodicity indicator for each series of transactions, the periodic indicator indicating whether time of the series of transactions has a recurring pattern. The system can designate each periodicity indicator as a respective feature of the series of transactions) (Singh: Paragraph [0009])Amdt. Dated: December 31, 2021 Reply to Office Action of October 5, 2021 
provide for an abandoned property compliance portal configured to generate and display, (i.e., The user device can generate an output in response to the message, e.g., by for purposes of displaying data to and receiving user input from a user interacting with the client device) (Singh: Paragraph (0031], [0069], [0070], [0071])
(a) in response to receiving a user input that identifies the financial account:  (i.e., upon receiving an inquiry of account status from the party through a Web browser executing on the user device 112, the analytic server 102 can cause a message to be displayed in the browser, message can include an account receivable balance determines, from stored account information generate an output in response) (Singh: Paragraph [0009], [0026], [0031], [0061])  

(I) a current date of last activity for the financial account, and (i.e., fields can include an identifier of a handler of the transaction. The handler can be an intermediary (e.g., a card agency or a bank) between parties of the transaction. The fields can include date and time field for a time of the respective transaction) (Singh: Paragraph [0026], [0041])
(ii) identification of the one or more transactions used in determining the current date of last activity, as either a one-time-only transaction or a recurring transaction, and (i.e., are associated with parties of recurring transactions and transactions that are associated with recurring categories and the [record of transaction] fields can include date and time field for a time of the respective transaction. The fields can include one or more label fields, e.g., a description field for storing a description of the respective transaction where the analytic server determines one or more series of transactions from the transactional data) (Singh: Paragraph [0026], [0027], [0041])
(b) in response to receiving a user input that identifies the financial account and time period: (i.e., The fields can include date and time field for a time of the respective transaction where the system determines transaction parties that have recurring transactions. Upon receiving an inquiry of account status, these parties can be entities that are determined to always have recurring transactions including the analytic server that can determine a frequency of the recurrence, or time interval between recurrences of transactions. (Singh: Paragraph [0009], [0026], [0028], [0031], [0042], [0053])
a second view that indicates at least (i.e., the user device can generate an output in response to the message, e.g., by displaying a Web browser executing on the user device the analytic server can cause a message to be displayed in the browser, (Singh: Paragraph [0009], [0026],[0031], [0061] [0069], [0070],[0071])

(ii) historical identification of each of the one or more transactions used in determining the updates to the date of last activity, as either a one-time-only transaction or a recurring transaction. (i.e., system identifies, from received transactional data, records of transactions that are associated with parties of recurring transactions and transactions that are associated with recurring categories, and the  [record of  transaction] fields can include date and time field for a time of the respective transaction. The fields can include one or more label fields, e.g., a description field for storing a description of the respective transaction. The system can determine identifiers of these parties based on historical data) (Singh: Paragraph [0026], [0039], [0041])
and (ii) the scheduled transaction as the first-time transaction or a recurring transaction, (i.e., the system can designate a first transaction of the transactions as repetitive in response to determining that an identifier of a party of the first transaction, as specified in a corresponding record, belongs to a specified group of parties.)(Singh: Paragraph [0010])
Singh does not disclose,
apply abandoned property compliance requirements, which are specific to a jurisdictional entity at which a financial account holder is located, to update a date of last activity associated with the financial account based at least in part on the identification of at least one of (i) each of one or more electronic financial transactions as either a one-time-only transaction or a recurring transaction, 
However Froude discloses,
apply abandoned property compliance requirements, which are specific to a jurisdictional entity at which a financial account holder is located (i.e., monitoring compliance in reporting 
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to combine Singh and Froude so that the system can include the jurisdiction requirements by state for compliance of non-recurring or one-time transaction data. As such, it would be advantageous to provide improved techniques for monitoring compliance with the reporting of unclaimed property and for further educating companies regarding their reporting obligations such that a greater percentage of unclaimed property is reported in compliance with the various state statutes. (Froude: Paragraph [0006]) As a result of recent compliance efforts, the reporting of unclaimed property by companies has improved. (Froude: Paragraph [0006])
28.	In claim 4: Singh and Froude disclose the system of supra, including further comprising: 
a second computing platform including a second memory and at least one second processor in communication with the second memory, wherein the second memory stores 
determine that a time period between the date of last activity or date of last contact and a current date exceeds an abandoned property time period defined in the abandoned property compliance requirements, and (i.e., The system determines a respective coefficient of variance of date difference of transactions in each series. The data difference can be difference between date and optionally, time, of each transaction, and determine a frequency of the recurrence, or time interval between recurrence of transactions. The analytic server 102 can determine that a series of transactions is a recurring series upon determining that a likelihood that transactions in the series recur at predictable time in the future exceeds a threshold.) (Singh: Paragraph: [0028], [0051])
in response to determining that the time period exceeds the abandoned property time period, escheat property in the financial account to a third-party agency (i.e., can be an intermediary (e.g., a card agency or a bank) between parties of the transaction) associated with a jurisdiction of the financial account. (i.e., Optionally, the system evaluates performance of various stages of the process using statistical tools and the system can designate a series of transaction as belonging to a category of high confidence level upon determine that a label, e.g., descriptions, of transaction includes specified tokens that are associated with repetitive behavior including the evaluation module can increase or decrease thresholds for grouping transactions (Singh: Paragraph [0026], [0037], [0052],[0061])
29.	In claim 7: Singh and Froude disclose the system of supra, including wherein the first instructions configured to analyze the recurring transaction patterns to identify each of the one or more electronic financial transactions are further configured to identify a transaction as recurring based on one or more of (i.e., instructions that cause the one or more processors to 
(iv) the transaction occurring within a predefined period of time from a last occurrence of another transaction within one of the recurring transaction patterns, and  (i.e., the filtering can include marking the transactions that have recurring categories for separate processing in the reduction. For example, the system can mark transactions having recurring categories for a path in reduction that is different from other transactions, where only two transactions can form a series and can establish a periodicity for the series. Additional details on pre-filtering for reduction to series) (Samuel: Paragraph [0042]) (v) the transaction being within a predefined variance of a transaction amount of other transactions within one of the recurring transaction patterns.(i.e., The system determines respective coefficient of variance of date difference of 
30.	In claim 8: Singh and Froude disclose the system of supra, including wherein the first instructions configured to identify a transaction as recurring based on (Singh: Paragraph [0004]) (iv) the transaction occurring within a predefined period of time from a last occurrence of another transaction within one of the recurring transaction patterns, and (i.e., the filtering can include marking the transactions that have recurring categories for separate processing in the reduction. For example, the system can mark transactions having recurring categories for a path in reduction that is different from other transactions, where only two transactions can form a series and can establish a periodicity for the series. Additional details on pre-filtering for reduction to series) (Samuel: Paragraph [0042]) (v) the transaction being within a predefined variance of a transaction amount of other transactions within one of the recurring transaction patterns, define at least one of the predefined period of time and the predefined variance based on a time cycle of the recurring transaction patterns. .(i.e., The system determines respective coefficient of variance of date difference of transactions in each series. The data difference can be difference between dates and optionally, time, of each transaction, (Singh: Paragraph [0051])
31.	In claim 9: Singh and Froude disclose the system of supra, including wherein the first instructions configured to receive the data associated with the one or more electronic financial transactions are further configured to receive the data associated with the one or more electronic financial transactions, wherein the electronic financial transactions are defined as at least one of (i) Automated Clearing House (ACH) transactions, and (ii) wire transactions, (iii) electronic bill pay, (iv) automatic transfers, and (v) merchant payments. (i.e., analytic server 102 receives transactional data 104 from a transaction database examples of a transaction database 106 include a log server, an action data store, or a general ledger of various agencies and the system and determines (304) recurring transaction categories. A transaction category) (Singh: Paragraph [0023], [0025], [0040])
claim 10: Singh and Froude disclose the system of supra, including wherein the abandoned property compliance requirements are configured for either (i) a last-in-time occurrence of a one-time-only transaction, or (i.e., system identifies, from received transactional data, records of transactions that are associated with parties of recurring transactions and transactions that are associated with recurring categories and the  [record of  transaction] fields can include date and time field for a time of the respective transaction. The fields can include one or more label fields, e.g., a description field for storing a description of the respective transaction. (Singh: Paragraph [0026],[0041]) (ii) a last-in-time occurrence of a recurring transaction defining the date of last activity associated with the financial account. (i.e., the filtering can include marking the transactions that have recurring categories for separate processing in the reduction. For example, the system can mark transactions having recurring categories for a path in reduction that is different from other transactions, where only two transactions can form a series and can establish a periodicity for the series. Additional details on pre-filtering for reduction to series) (Samuel: Paragraph [0042])
33.	In claim 11: Singh and Froude disclose system of supra, including wherein the abandoned property compliance requirements are further configured for a type of a recurring transaction to define the date of last activity associated with the financial account. (i.e., the system designates the coefficients of variance of magnitude, the coefficients of date difference, the category levels, the period flags, and the numbers of transactions as the features of the series of transactions. Identifying the one or more features can include determining a respective category for each series of transactions and transactions that are associated with recurring categories.) (Singh: Paragraph [0008], [0041], [0054])
34.	In claim 12: Singh discloses,
A computer-implemented method for evaluating transaction data to determine activity that is eligible to update a date of last activity associated with a financial account, the method is 
receiving data associated with one or more electronic financial transactions associated with a financial account occurring over a predetermined period of time; (Singh: Paragraph [0026], [0041])
receiving historical transaction data related to the financial account; (Singh: Paragraph [0025], [0039])
implementing artificial intelligence including machine learning techniques for: (Singh: Paragraph [0032], [0056])
identifying recurring transaction patterns in the historical transaction data for the financial account; and (Singh: Paragraph [0009], [0025], [0039])
analyzing the recurring transaction patterns and the data to identify each of the one or more electronic financial transactions as either a one-time-only transaction or a recurring transaction; (Singh: Paragraph [0008],[0009])
receiving indication of a scheduled transaction from a user-configured recurring transaction schedule; (Singh: Paragraph [0029], [0031])
assessing the scheduled transaction and the user-configured recurring transaction schedule to determine whether the scheduled transaction is one of (i) a first-time occurrence of the scheduled transaction, or (ii) not a first-time occurrence of the scheduled transaction; (Singh: Paragraph [0029], [0031], [0042], [0052], [0053])  
in response to determining that that the scheduled transaction is the first-time occurrence of the scheduled transaction, identify the scheduled transaction as a first-time transaction; (Singh: Paragraph [0009])  
in response to determining that that the scheduled transaction is not the first-time occurrence of a scheduled transaction, identify the scheduled transaction as a recurring transaction; (Singh: Paragraph [0009])  

(a) in response to receiving a user input that identifies the financial account (Singh: Paragraph [0009], [0026], [0031], [0061]) , a first view that indicates at least (Singh: Paragraph [0031], [0069], [0070], [0071]) (i) a current date of last activity for the financial account, and (Singh: Paragraph [0026], [0041]) (ii) identification of each of the one or more transactions, used in determining the current date of last activity, as either a one-time-only transaction or a recurring transaction, and (Singh: Paragraph [0026], [0027], [0041])
(b) in response to receiving a user input that identifies the financial account and time period (Singh: Paragraph [0009], [0026], [0028], [0031], [0042], [0053]), a second view that indicates at least (Singh: Paragraph [0009], [0026],[0031], [0061] [0069], [0070],[0071]) (i) historical updates to the date of last activity occurring during the time period, (Singh: Paragraph [0025], [0026],[0028], [0039],[0053]) and (ii) historical identification of each of the one or more transactions, used in determining the updates to the date of last activity, as either a one-time-only transaction or a recurring transaction. (Singh: Paragraph [0026], [0039], [0041])
and (ii) the scheduled transaction as the first-time transaction or a recurring transaction; (Singh: Paragraph [0010])
Singh does not disclose,
applying abandoned property compliance requirements, which are specific to a jurisdictional entity at which a financial account holder is located, to update a date of last activity associated with the financial account based at least in part on the identification of each of one or more electronic financial transactions as either a one-time-only transaction or a recurring transaction; and
However Froude discloses,
applying abandoned property compliance requirements, which are specific to a jurisdictional entity at which a financial account holder is located, to update a date of last activity 
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to combine Singh and Froude so that the system can include the jurisdiction requirements by state for compliance of non-recurring or one-time transaction data. As such, it would be advantageous to provide improved techniques for monitoring compliance with the reporting of unclaimed property and for further educating companies regarding their reporting obligations such that a greater percentage of unclaimed property is reported in compliance with the various state statutes. (Froude: Paragraph [0006]) As a result of recent compliance efforts, the reporting of unclaimed property by companies has improved. (Froude: Paragraph [0006])
35.	In claim 14: Singh and Froude disclose the computer-implemented method of supra, including further comprising: determining that a time period between the date of last activity or a date of last contact and a current date exceeds an abandoned property time period defined in the abandoned property compliance requirements; and (Singh: Paragraph: [0028], [0051])
in response to determining that the time period exceeds the abandoned property time period, escheat property in the financial account to a third-party agency associated with a jurisdiction of the financial account. (Singh: Paragraph [0026], [0037], [0052], [0061])
46.	In claim 16: Singh and Froude disclose the computer-implemented method of supra, including wherein analyzing the recurring transaction patterns further comprises analyzing the recurring transaction patterns to identify each of the one or more electronic financial transactions as the recurring transaction based on one or more of (Singh: Paragraph [0004])
 (i) the transaction using a same financial account as one of the recurring transaction patterns, (Singh: Paragraph [0039]) (ii) the transaction being assigned a same transaction code as one of the recurring transaction patterns, (Singh: Paragraph [0041]) (iii) the transaction being same 
37.	In claim 17: Singh discloses,
A computer program product comprising: (Singh: Paragraph {0067],[0068])
a non-transitory computer-readable medium comprising: a first set of codes for causing a computer (i.e., method of identifying recurring series from transactional data is performed by a system including one or more processors and a non-transitory storage medium storing instructions) processing device to receive data associated with or more electronic financial transactions associated with a financial account occurring over a predetermined period of time; (Singh: Paragraph [0003],[0004])
a second set of codes for causing a computer processing device to receive historical transaction data related to the financial account; and (Singh: Paragraph [0025], [0039])
a third set of codes for causing a computer processing device to implement artificial intelligence including machine learning techniques to (Singh: Paragraph [0032], [0056]) (i) identify recurring transaction patterns in the historical transaction data for the financial accounts, (Singh: Paragraph [0009], [0025], [0039]) (ii) analyze the recurring transaction patterns and the data to identify each of the one or more electronic financial transactions as either a one-time-only transaction or a recurring transaction,(Singh: Paragraph [0008], [0009])
a fourth set of codes for causing a computer to receive indication of a scheduled transaction from a user-configured recurring transaction schedule (Singh: Paragraph [0029], [0031]), assess the scheduled transaction and the user-configured recurring transaction schedule to determine whether the scheduled transaction is one of (i) a first-time occurrence of the scheduled transaction (Singh: Paragraph [0029], [0031], [0042], [0052], [0053]), or (ii) not a 
and a sixth set of codes for causing a computer processing device to generate and display, within an abandoned property compliance portal, (Singh: Paragraph (0031], [0065], [0069], [0070], [0071]) (a) in response to receiving a user input that identifies the financial account (Singh: Paragraph [0009], [0026], [0031], [0061]), a first view that indicates at least (Singh: Paragraph [0031], [0069], [0070], [0071])  (i) a current date of last activity for the financial account, (Singh: Paragraph [0026], [0041])  and (ii) identification of each of the one or more transactions, used in determining the current date of last activity, as either a one-time-only transaction or a recurring transaction, (Singh: Paragraph [0026], [0027], [0041]) and (b) in response to receiving a user input that identifies the financial account and time period (Singh: Paragraph [0009], [0026], [0028], [0031], [0042], [0053]), a second view that indicates at least (Singh: Paragraph [0009], [0026],[0031], [0061] [0069], [0070], [0071]) (i) historical updates to the date of last activity occurring during the time period, (Singh: Paragraph [0025], [0026],[0028], [0039],[0053]) and (ii) historical identification of each of the one or more transactions, used in determining the updates to the date of last activity, as either a one-time-only transaction or a recurring transaction (Singh: Paragraph [0026], [0039], [0041])
and (ii) the scheduled transaction as the first-time transaction or a recurring transaction; (i.e., Singh: Paragraph [0010])
Singh does not disclose,
a sixth set of codes for causing a computer processing device to apply abandoned property compliance requirements, which are specific to a jurisdictional entity at which a 
However Froude discloses,
a sixth set of codes for causing a computer to apply abandoned property compliance requirements, which are specific to a jurisdictional entity at which a financial account holder is located, to update a date of last activity associated with the financial account based at least in part on the identification of each of one or more electronic financial transactions as either a one-time-only transaction or a recurring transaction. (Froude: Paragraph [0008], [0009], [0048])
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to combine Singh and Froude so that the system can include the jurisdiction requirements by state for compliance of non-recurring or one-time transaction data. As such, it would be advantageous to provide improved techniques for monitoring compliance with the reporting of unclaimed property and for further educating companies regarding their reporting obligations such that a greater percentage of unclaimed property is reported in compliance with the various state statutes. (Froude: Paragraph [0006]) As a result of recent compliance efforts, the reporting of unclaimed property by companies has improved. (Froude: Paragraph [0006])
38.	In claim 19: Singh and Froude disclose the claim of supra, including wherein the non-transitory computer-readable medium further comprises: (Singh: Paragraph [0004]) a seventh set of codes for causing a computer processing device to determine that a time period between the date of last activity or a date of last contact and a current date exceeds an abandoned property time period defined in the abandoned property compliance requirements, and, (Singh: Paragraph: [0028], [0051])



Response to Arguments
39.	Applicants arguments with respect to the U.S.C. 101 rejections for claims 1, 4, 7-12, 14, 16-17, and 19, Applicants Amendments and Remarks are not persuasive, U.S.C. 101 rejection is maintained.
	The Applicants arguments submits that the amended claims are not directed to a judicial exception under the first prong of the subject Matter Eligibility Guidance. The Applicant arguments further recite that the amended claims as a whole integrate the recited judicial exception into a practical application and the additional elements are significant more. 
The Examiner respectfully disagree. Claims 1, corresponding claims 12 and 17, are steps for identifying and evaluating eligible account activity associated with a financial account to determine false negatives. The Federal Courts have ruled that improving how to identify and evaluate false negatives (i.e. alerts, mitigate risk, and/or an environment where false negatives would not be effective or improvement in detection) patent claims were ineligible and directed to an abstract idea. The Applicants specification supports the above conclusion where it cites “The result is a process that minimizes, and in some instances, eliminates the occurrence of false negatives, which thereby lessens the likelihood that errors” (Specification: Paragraph [0007]) and “providing for a highly accurate means of identifying eligible accounts” (Specification: Paragraph [0006]). Therefore the claims, as drafted, are an abstract idea. 
In regards to Example 42, Example 42 is a technical solution to a technical problem. The amended claims 1, corresponding representative claims 12 and 17, as drafted, are not a technical solution to a technical problem but is a business solution to a business problem (i.e., 
The judicial exception is not integrated into a practical application. In claim 1, and corresponding claims 12 and 17, recite the additional components of financial transaction databases, computing platform, first memory, first processor, non-transitory computer-readable medium, computer processing device, and additional elements of machine learning techniques, abandoned property compliance portal, and set of codes. The computer hardware is recited at a high-level of generality (i.e. financial and historical transaction databases retrieving and storing financial transaction data to assess the transactions and financial accounts) to apply the exception using a generic computer components. The Specification is aligned with the above conclusion where it recites: “The system further includes a first computing platform including a first memory and at least one first processor in communication with the first memory.” (Specification: Paragraph [0008]),  “the first memory stores first instructions that are executable by the first processor and configured to receive data associated with one or more electronic financial transactions associated with a financial account occurring over a predetermined period of time and access the one or more financial transaction databases to retrieve the historical transaction data for the financial account” (Specification: Paragraph [0008]), and “The computing platform 410 may comprise one or typically more computing devices (e.g., servers or 
	In regards to 2B, as discussed above, claims 1, and corresponding representative claims 12 and 17, as discussed above recite the additional components of financial transaction databases, computing platform, first memory, first processor, non-transitory computer-readable medium, computer processing device, and additional elements of machine learning techniques, abandoned property compliance portal, and set of codes. The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, when considered separately and as an ordered combination, they do not add significantly more (also known as an "inventive concept") to the exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a computer hardware amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. Accordingly these additional elements, when considered separately and as an ordered combination, do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. (Step 2B: NO. The claims do not provide significantly more).

	The Applicants argument submit that Neither Singh nor Froude teach or suggest, alone or in combination, the amended claims 1, and corresponding representative claims 12, and 17 (Amendments & Remarks, pgs. 16-17, 20). The Applicants arguments further cite that Singh does not disclose determining whether a scheduled transaction is a first-time occurrence of a transaction within a recurring transaction schedule (i.e., the first occurrence in the schedule) or whether the scheduled transaction is a subsequent scheduled transaction within the recurring transaction schedule (i.e., any other scheduled transaction other than the first occurrence). (Amendments & Remarks, pgs. 17-19). T
	The Examiner respectfully disagree. The rejection is improper. The amended claims including new limitations have been updated in the above U.S.C. 103 rejection. The limitation of “determining whether a scheduled transaction is a first-time occurrence of a transaction within a recurring transaction schedule” is silent in the amended claims 1, and corresponding representative claims 12 and 17. 

Conclusion
40.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to BERNADINE LOTHERY whose telephone number is (571)272-7985. The examiner can normally be reached M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/B.L./Examiner, Art Unit 3693                                                                                                                                                                                                        

/Shahid Merchant/Supervisory Patent Examiner, Art Unit 3693